  Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 1 of 13 PageID# 8


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA
                                                       Criminal No. 120-MJ-00212
        V.



GARY L. COOPER,

       Defendant.



                                   STATEMENT OF FACTS


       The United States and the defendant, GARY L.COOPER(heijeinafter "COOPER"or the
"defendant"), agree that the United States would have proven the following facts at trial, beyond

a reasonable doubt, with admissible and credible evidence:

       1.      On or about November 26, 2018, in Fredericksburg, Virginia, within the Eastern

District of Virginia, the defendant, did knowingly sell in interstate commerce an endangered

species of wildlife listed pursuant to Title 16, United States Code, Seqtion 1533, to wit, two

pieces of carved elephant ivory.

       2.      Specifically, on or about November 17, 2018, COOPER offered to sell a Fish and

Wildlife Service Special Agent acting undercover (referred to below qs "UC2")four ivory pieces

for a total of $8,125. Subsequentfy, on or about November 26, 2018, this undercover law

enforcement agent purchased two pieces of ivory for $1,150, sending payment to COOPER'S
                                                                       •|




PayPal account. COOPER thereafter caused the two ivory items to be shaped in interstate

commerce from Fredericksburg, Virginia to an address in Bellmore, New York.

       3.      On or about July 21, 2019, a forensic scientist at the Fish and Wildlife Service's

National Wildlife Forensics Laboratory confirmed that the items COOPER sold the undercover

law enforcement agent on or about November 26, 2018 were made from genuine elephant ivory.
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 2 of 13 PageID# 9
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 3 of 13 PageID# 10
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 4 of 13 PageID# 11
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 5 of 13 PageID# 12
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 6 of 13 PageID# 13
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 7 of 13 PageID# 14
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 8 of 13 PageID# 15
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 9 of 13 PageID# 16
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 10 of 13 PageID# 17
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 11 of 13 PageID# 18
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 12 of 13 PageID# 19
Case 1:21-mj-00212-JFA Document 6 Filed 06/29/21 Page 13 of 13 PageID# 20
